Dismissed; Opinion Filed July 1, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00154-CV

                               GARTH MCCREATH, Appellant
                                          V.
                              CAPITOL STONEBRIAR, Appellee

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-00272-2019

                              MEMORANDUM OPINION
                           Before Justices Bridges, Brown, and Nowell
                                   Opinion by Justice Nowell
       The filing fee, docketing statement, and clerk’s record in this case are past due. By postcard

dated February 5, 2019, we notified appellant the $205 filing fee was due. We directed appellant

to remit the filing fee within ten days and expressly cautioned appellant that failure to do so would

result in dismissal of the appeal. Also by postcard dated February 5, 2019, we informed appellant

the docketing statement in this case was due. We cautioned appellant that failure to file the

docketing statement within ten days might result in the dismissal of this appeal without further

notice. By letter dated April 2, 2019, we informed appellant the clerk’s record had not been filed

because appellant had not paid for the clerk’s record. We directed appellant to provide verification

of payment or arrangements to pay for the clerk’s record or to provide written documentation

appellant had been found entitled to proceed without payment of costs within ten days. We
cautioned appellant that failure to do so would result in the dismissal of this appeal without further

notice. To date, appellant has not paid the filing fee, provided the required documentation, or

otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                    /Erin A. Nowell/
                                                    ERIN A. NOWELL
                                                    JUSTICE


190154F.P05




                                                 –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 GARTH MCCREATH, Appellant                           On Appeal from the County Court at Law
                                                     No. 6, Collin County, Texas
 No. 05-19-00154-CV          V.                      Trial Court Cause No. 006-00272-2019.
                                                     Opinion delivered by Justice Nowell.
 CAPITOL STONEBRIAR, Appellee                        Justices Bridges and Brown participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee CAPITOL STONEBRIAR recover its costs of this appeal
from appellant GARTH MCCREATH.


Judgment entered this 1st day of July, 2019.




                                               –3–